DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 8/25/2022.  

 ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 7/22/2022, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baptist et al (US 2018/0239546) in view of Dhuse et al (US 2017/0371542), Aharonov et al (US 2009/0112823), Madhavarapu et al (US 9,785,510) and Brockie (US 10,360,928).
Regarding Claim 1, Baptist teaches a method, comprising: 
receiving, by a computing device, data comprising a slice of a data object for storage in a dispersed storage network (a slice [data] is received at step 1002 of Fig. 10, the dispersed storage network is shown on Fig. 1) having plural dispersed storage units (AOSD 910 of Fig. 9A, and there may be plural AOSD units, Paragraph 0039), each of the plural dispersed storage units comprising a container (container corresponding to the bins of memory device 922 of Fig. 9A); 
writing, by the computing device, the data to a first location at an append point of a physical zone in the dispersed storage network (step 1004 of Fig. 10, and “The append-only write scheme dictates that new data objects and/or slices are written by being “appended” to an end, or append point such as append point 956, in storage. As data slices are written, they are written to the next space in memory according to the append point, and the append point is updated based on the length of newly written data,” Paragraph 0040, the physical zone corresponding to memory 922 of Fig. 9A); 
generating, by the computing device, a first pointer to the first location (the first pointer referred to as a “back pointer,” generated at step 1014 of Fig. 10); 
receiving, by the computing device, updated data that is an updated version of the data (step 1008 of Fig. 10, an updated/revision of the data is received); 
writing, by the computing device, the updated data to a second location at the append point of the physical zone of the dispersed storage network (step 1010 of Fig. 10); 
generating, by the computing device, a second pointer to the second location (the second pointer referred to as a “modified bin pointer,” generated at step 1012); and 
deleting, by the computing device, the first pointer at a time after writing the updated data and generating the second pointer (the back pointer is deleted at step 1016 of Fig. 10);
and reclaiming disk space at the first location after deleting the first pointer (Paragraph 0042 space is reclaimed, and Baptist further teaches deleting the first pointer at step 1016 of Fig. 10, and there are only two options as to when the reclaim operation of Paragraph 0042 may be performed: after step 1016 or before step 1016. The examiner believes one would expect the routine of Fig. 10 to finish before performing other routines, such as a cleanup routine to reclaim data at the first location — otherwise, the back pointer is useless, as the first location designated by the back pointer, in step 1014 of Fig. 10, would point to reclaimed/empty data and not the original slice as shown in Fig. 9E of Baptist).
However, the cited prior art does not explicitly teach wherein the second pointer is generated anew and is not a modification of an existing pointer.
	Dhuse teaches generating a second pointer, wherein the pointer is generated anew after receiving the updated data and is not a modification of an existing pointer (the pointer is generated at step 1440 of Fig. 14, and this is done after receiving new data at steps 1410/1420 of Fig. 14).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have generated a new pointer instead of modifying an existing pointer in case the existing pointer is needed for other purposes.
Further, the cited prior art does not explicitly teach creating a data structure that defines a virtual link between the first pointer and second pointer, wherein the virtual link is usable to recover the data in the event of a system crash that occurs prior to the deleting the first pointer; and maintaining the virtual link until the first pointer is deleted.
Aharanov teaches creating a data structure that defines a virtual link (virtual link corresponding to the arrows linking top-level block 58 and 58’ of Fig. 5) between a first pointer and second pointer (each top-level block contains at least one pointer 64 as shown on Fig. 3), wherein the virtual link is usable to recover the data in the event of a system crash that occurs prior to the deleting the first pointer (“if a write failure [system crash] occurs before step 80 has been completed, controller 32 will revert automatically upon recovery to the unchanged versions of the top-level and lower-level blocks that were valid before the failure,” Paragraph 0047).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the data structure of Aharanov in the cited prior art in order to avoid data loss in the event of a system failure.
Further, the cited prior art does not explicitly teach determining the updated data is durable, wherein the determining the updated data is durable comprises determining a write threshold is achieved for the updated data.
Madhavarapu teaches determining updated data is durable, wherein the determining the updated data is durable comprises determining a write threshold is achieved for the updated data (claim 1, “write requests for the data are considered durable when received and acknowledged at a write quorum threshold number of storage nodes of the plurality of storage nodes”).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the threshold of Madhavarapu in the cited prior art in order to ensure data is safeguarded against failure of storage systems.
Further, the cited prior art does not explicitly teach wherein the reclaiming comprises a compaction process that the computing device performs in response to determining that a zone containing the first location reaches a threshold for compaction.
Brockie teaches a compaction process that the computing device performs in response to determining that a zone containing the first location reaches a threshold for compaction (C5 L9-35).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the compaction of Brockie in the cited prior art in order to free up space for more data.

Regarding Claim 3, the cited prior art teaches the method of claim 2, wherein the deleting is performed in response to the determining the updated data is durable (step 1016 of Fig. 10 of Dhuse), and further comprising maintaining the virtual link until the first pointer is deleted (step 82 of Fig. 4, Paragraph 0051 of Aharonov).
Regarding Claim 4, the cited prior art teaches the method of claim 1, wherein the first pointer and the second pointer are different pointers that exist concurrently for an amount of time (steps 1012 and 1014 of Fig. 10), but does not explicitly teach wherein the first pointer is generated prior to the receiving the updated data.
Aharanov teaches creating a first pointer (at top level block 58 of Fig. 3), prior to receiving updated data, at which point a new top level bock with a second pointer is created (Paragraph 0047).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the pointers of Aharanov in the cited prior art in order to avoid data loss in the event of a system failure (Paragraph 0047 of Aharanov).
Regarding Claim 5, the cited prior art teaches the method of claim 1, wherein the computing device is one of plural dispersed storage units in the dispersed storage network (shown on Fig. 1).
Regarding Claim 6, the cited prior art teaches the method of claim 5, wherein the slice comprises an encoded data slice received by the one of the plural dispersed storage units from one of plural dispersed storage processing units in the dispersed storage network (step 1002 of Fig. 10, encoded as shown on Fig. 3).
Regarding Claim 7, the cited prior art teaches the method of claim 5, wherein: the one of the plural dispersed storage units comprises data storage that comprises at least one drive (storage unit 36 of Fig. 1); the one of plural dispersed storage units uses Zone Slice Storage (ZSS) (the zones corresponding to bins, shown on Fig. 9A); and the first location and the second location are in respective ZSS zones of the at least one drive of the data storage (shown on memory device 922 of Fig. 9C).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baptist in view of Dhuse et al (US 2017/0371542), Aharonov et al (US 2009/0112823), Madhavarapu et al (US 9,785,510), Brockie (US 10,360,928) and Malina (US 8,699,159).
Regarding Claim 8, the cited prior art teaches the method of claim 5, wherein the first pointer and the second pointer each comprise a respective metadata reference that includes: information about the data storage (information corresponding to whether the zone is a “main” or “back” pointer, shown on Fig. 9C of Dhuse); and a location within the respective ZSS zone (shown as the arrow of Fig. 9C of Dhuse).
However, the cited prior art does not explicitly teach an identifier of the respective ZSS zone.
Malina teaches an identifier of a zone (C5 L54-61).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the zone identifier of Malina in the cited prior art in order to easily locate data.

‘




Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baptist et al (US 2018/0239546) in view of Dhuse et al (US 2017/0371542), Aharonov et al (US 2009/0112823), Madhavarapu et al (US 9,785,510) and Brockie (US 10,360,928).
Regarding Claim 18, Baptist teaches a system for performing I/O optimization in a Zone Slice Storage (ZSS) system, the system comprising: 
a dispersed storage unit (AOSD of Fig. 9A, corresponding to storage unit 36 of Fig. 1, Paragraph 0039) in a dispersed storage network (shown on Fig. 1), the dispersed storage unit comprising a processor (computing core 26), a computer readable memory (RAM 920 of Fig. 9A), one or more computer readable storage media (memory device 922 of Fig. 9A), and program instructions collectively stored on the one or more computer readable storage media for execution by the processor, wherein execution of the program instructions cause the dispersed storage unit to update a current version of data with an updated version of the data by: 
generating a first metadata reference to a first storage location containing the current version of data (the first pointer referred to as a “back pointer,” generated at step 1014 of Fig. 10); 
during a persist phase, generating a second metadata reference to a second storage location containing the updated version of the data (the second pointer referred to as a “modified bin pointer,” generated at step 1012); and 
in a finalize phase, deleting the first metadata reference (the back pointer is deleted at step 1016 of Fig. 10); and
	reclaim disk space at the first storage location after deleting the first metadata reference and reclaiming disk space at the first location after deleting the first pointer (Paragraph 0042 space is reclaimed, and Baptist further teaches deleting the first pointer at step 1016 of Fig. 10, and there are only two options as to when the reclaim operation of Paragraph 0042 may be performed: after step 1016 or before step 1016. The examiner believes one would expect the routine of Fig. 10 to finish before performing other routines, such as a cleanup routine to reclaim data at the first location — otherwise, the back pointer is useless, as the first location designated by the back pointer, in step 1014 of Fig. 10, would point to reclaimed/empty data and not the original slice as shown in Fig. 9E of Baptist).
However, the cited prior art does not explicitly teach wherein the metadata reference is generated anew during the persist phase and is not a modification of an existing metadata reference.
Dhuse teaches generating a second pointer (metadata reference), wherein the metadata reference is generated anew and is not a modification of an existing metadata reference (the pointer is generated at step 1440 of Fig. 14, and this is done after receiving new data at steps 1410/1420 of Fig. 14).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have generated a new pointer instead of modifying an existing pointer during the persist phase of the cited prior art in case the existing pointer is needed for other purposes.
Further, the cited prior art does not explicitly teach creating a data structure that defines a virtual link between the first metadata reference and second metadata reference, wherein the virtual link is usable to recover the data in the event of a system crash that occurs prior to the deleting the first metadata reference.
Aharanov teaches creating a data structure that defines a virtual link (virtual link corresponding to the arrows linking top-level block 58 and 58’ of Fig. 5) between a first metadata reference and second metadata reference (each top-level block contains at least one pointer 64 as shown on Fig. 3), wherein the virtual link is usable to recover the data in the event of a system crash that occurs prior to the deleting the first metadata reference (“if a write failure [system crash] occurs before step 80 has been completed, controller 32 will revert automatically upon recovery to the unchanged versions of the top-level and lower-level blocks that were valid before the failure,” Paragraph 0047).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the data structure of Aharanov in the cited prior art in order to avoid data loss in the event of a system failure.
Further, the cited prior art does not explicitly teach determining the updated data is durable, wherein the determining the updated data is durable comprises determining a write threshold is achieved for the updated data.
Madhavarapu teaches determining updated data is durable, wherein the determining the updated data is durable comprises determining a write threshold is achieved for the updated data (claim 1, “write requests for the data are considered durable when received and acknowledged at a write quorum threshold number of storage nodes of the plurality of storage nodes”).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the threshold of Madhavarapu in the cited prior art in order to ensure data is safeguarded against failure of storage systems.
Further, the cited prior art does not explicitly teach wherein the reclaiming is performed in response to determining that a zone containing the first storage location reaches a threshold compaction.
Brockie teaches wherein reclaiming is performed in response to determining that a zone containing the first storage location reaches a threshold compaction (C5 L9-35).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the compaction of Brockie in the cited prior art in order to free up space for more data.

Regarding Claim 19, the cited prior art teaches he system of claim 18, wherein the program instructions cause the dispersed storage unit to maintain the first metadata reference and the second metadata reference concurrently for an amount of time during the persist phase  (steps 1012 and 1014 of Fig. 10). 
Regarding Claim 20, the cited prior art teaches the system of claim 19, wherein: the dispersed storage unit comprises data storage that comprises at least one drive (storage unit 36 of Fig. 1); the dispersed storage unit uses ZSS (the zones corresponding to bins, shown on Fig. 9A); and the first storage location and the second storage location are in respective ZSS zones of the at least one drive of the data storage (shown on memory device 922 of Fig. 9C).

DOUBLE PATENTING
Applicant’s amendment to the claims, such as by including “creating a data structure that defines a virtual link between the first pointer and second pointer, wherein the virtual link is usable to recover the data in the event of a system crash that occurs prior to the deleting the first pointer; and maintaining the virtual link until the first pointer is deleted” and “determining the updated data is durable, wherein the determining the updated data is durable comprises determining a write threshold is achieved for the updated data” as recited in claim 1 (and similarly in the other independent claims) has overcome the examiner’s prior double patenting rejections.  Therefore, the rejections have been withdrawn.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
	Claim 1 (and similarly for claim 18):
	On page 12 of the submitted remarks, applicant argues the cited prior art fails to teach “each of the plural dispersed storage units comprising a container” as recited in independent claim 1.
	This argument has been considered but is not persuasive.
	Baptist teaches each of the plural dispersed storage units comprising a container, as the claimed container corresponds to the bins of memory device 922 of Fig. 9A.  Further description is provided in the rejection of claim 1 above.

	On page 12 of the submitted remarks, applicant argues applicant’s invention “provide
improvement over the base references of Baptist and Dhuse by optimizing storage operations in a dispersed storage network with fewer steps and less storage that translate to significant
improvement in the efficiency of cloud storage operations for dispersed storage in a cloud computing environment handling terabytes of data.”  Though the examiner acknowledges this may be true, the invention must be distinguished from the prior art by the claims of the instant invention.

	On pages 12-13 of the submitted remarks, applicant argues the cited prior fails to teach “generating, by the computing device, a second pointer to the second location, wherein the second pointer is generated after receiving the updated data and is not a modification of an existing pointer.”
	This argument has been considered but is not persuasive.
	The examiner does not believe Baptist teaches this element.  However, Dhuse teaches generating a second pointer, wherein the pointer is generated anew after receiving the updated data and is not a modification of an existing pointer (step 1440 of Fig. 14).  This is done after receiving the data at steps 1410/1420 of Fig. 14.  Therefore, the cited prior art teaches “generating, by the computing device, a second pointer to the second location, wherein the second pointer is generated after receiving the updated data and is not a modification of an existing pointer.”
	
On page 13 of the submitted remarks, applicant argues the cited prior art fails to teach “determining the updated data is durable, wherein the determining the updated data is durable comprises determining a write threshold is achieved for the updated data.”
This argument has been considered but is not persuasive.
Applicant argues that “the updated data recited in claim 1 is a slice of a data object in a dispersed storage network, not a log record in a log-structure storage system” and that “There is no need for a backup data store to be durability persisted.”  The examiner maintains that the concept of “durability persisted” data (as taught by Madhavarapu) may be applied to the slices of the cited prior art in order to be provide an additional level of fault tolerance.  The claims do not recite “extra slices for each data object, such that the data object can be recreated from a subset of the total number of slices that are stored for this data object.”
Applicant further argues “modifying Baptist in the manner asserted by the Examiner would render the prior art invention being modified unsatisfactory for its intended purpose and would change the principle of operation of Baptist.”  The examiner does not believe writing each slice to a threshold number of storage nodes (as taught by Madhavarapu) would render the cited prior art inoperable, and would additionally provide further redundancy.

On page 15 of the submitted remarks, applicant argues the cited prior art (particularly Aharaonov) fails to teach “creating a data structure that defines a virtual link between a first metadata reference and a second metadata reference.”  
This argument has been considered but is not persuasive.
	Applicant first argues “The arrows illustrated in Fig. 5 simply show a correspondence between default storage and mirror storage. The top-level block 58’ of the mirror storage is a signature block and not updated data in a data block.”  The examiner maintains that “a correspondence between default storage and mirror storage” is obviously a virtual link between a first metadata reference (such as a pointer 64 of Fig. 3 in a default storage) and a second metadata reference (corresponding pointer 64 of mirror of the default storage), as this arrow links all elements of both data structures shown on Fig. 5.  
	Applicant further argues Aharanov “teaches that the modified data may be lost.”  The claim recites “the virtual link is usable to recover the data” (emphasis added).  The examiner believes this refers to “the data” recited first in line 2 of the claim, and not the “updated data” first received at line 8 of the claim.  If applicant wishes this to mean “updated data,” this must be recited in the claim.

	Claim 11:
	Applicant’s amendments have incorporated allowable subject matter, and therefore applicant’s argument that the cited prior art fails to teach or suggest “each of the plural dispersed storage units comprising a virtual machine” on pages 17-18 of the submitted remarks is moot.


CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claim 11 recites, in part, “the first pointer and the second pointer each comprise a respective metadata reference that includes: a name of the at least one SMR drive; an identifier of the respective ZSS zone; and a location within the respective ZSS zone.”  This is not taught or rendered obvious by the cited prior art.  Though each element of claim 11 may be able to be found individually (see Final Rejection mailed 9/29/2021), the examiner believes the combination is not obvious.  Therefore, claim 11 and the corresponding dependent claims contain allowable subject matter.

        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1, 3, 4-8, and 18-20 have been rejected in the application.
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135